         Case 4:18-cv-00445-BSM Document 48 Filed 03/16/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

CRAIG COATES, Individually                                                   PLAINTIFFS
and on behalf of
others similarly situated, et al.

v.                          CASE NO. 4:17-CV-00372-BSM

DASSAULT FALCON JET CORP.                                                    DEFENDANT

                                          ORDER

       The joint motion to consolidate [Doc. No. 191] is granted, and this case is

consolidated with Leo Threet, et al. v. Dassault Falcon Jet Corp., No. 4:18-cv-445-BSM;

Robert Gipson, et al. v. Dassault Falcon Jet Corp., 4:18-cv-672-BSM; and Brian Donnell,

et al. v. Dassault Falcon Jet Corp., 4:19-cv-283-BSM. See Fed. R. Civ. P. 42. The parties

are directed to provide notice of final settlement or a status update within fourteen days.

       IT IS SO ORDERED this 16th day of March, 2021.




                                                    UNITED STATES DISTRICT JUDGE
